Hart, J., (after stating the facts). The decision of the chancery court was correct. Appellant was the plaintiff in the chancery court. According to the allegation of her complaint, the grand executive board had the power to remove her from the office of grand secretary-treasurer for cause, and the president of the -order had the authority to appoint some one in her place. " The grand executive board first removed her from the office of grand secretary-treasurer, and Mrs. Estella Slatton was appointed in her place. On the very next day the appointment of Mrs. Estella Slatton was revoked, and she never attempted to exercise the duties of grand secretary-treasurer. Appellant was notified of this fact, and was directed to continue in the discharge of the duties of her office. Since that time she has continued in the discharge of her duties, without any interference whatever on the part of appellees. It was not necessary for her, under the circumstances, to have instituted this action to protect her rights. In Bonham v. Brotherhood of Railroad Trainmen, 146 Ark. 117, it was held that no action to recover damages for the wrongful expulsion of a member from a fraternal benefit society maj^ be maintained until the member first exhausts his remedy by appeal to the highest appellate tribunal of the society, as provided by its by-laws. It is true that the Loyal Star is a fraternal and mutual benefit order, but, under the'facts alleged, it is not necessary to decide whether appellant might maintain an action in the courts, without first exhausting her remedy by appeal to the highest tribunal of the society, as provided by its constitution and by-laws, or whether the decision of that tribunal would be conclusive of her rights. It is only when some injury has been inflicted on the person, or some right of property has been invaded by the action of such society, that a member is entitled to maintain a suit in the courts for redress or protection. The courts do not sit for the purpose of determining-speculative and abstract questions of law, or laying down rules for the future conduct of individuals in their business and social relations, but are confined in their judicial action to real controversies, where the legal rights of parties are necessarily involved and can he conclusively determined. Thomas v. Musical Mutual Protective Union, 121 N. Y. 45, and Bigelow v. Hartford Bridge Company, 14 Conn. 565. It is well settled that, where an injunction is the final relief sought, the facts which would entitle the plaintiff to relief must be set out in the complaint and must be established on the hearing. In the case at bar there is no invasion of the appellant’s rights. The order removing her from office was immediately 1 rescinded, and she was never interfered' With in any manner in the actual discharge of the duties of her office. Therefore there was no ground' for equitable injunction, and the chancery court properly refused to continue the injunction in force, upon the final hearing of the case. According* to the allegations of her own complaint, the remedy by injunction would not lie in appellant’s favor, as no violation of her property rights has happened or may ever happen, and no injury thereto is threatened in such a sense as justified a preventive remedy. It follows that the decree must be affirmed.